Title: To James Madison from James Leander Cathcart, 2 July 1801
From: Cathcart, James Leander
To: Madison, James


No 8.
Sir.
Leghorn July 2 1801.
I am extremely happy to inform you that honor has re-assumed its Empire in the bosom of the King of Sweden & that he has protested the Bills drawn by Mr Tornquist to the amount of Two hundred & forty thousand Dollars the sum promised by him to the Bashaw of Tripoli as the price of Peace & that he has resolved to repel the demand for an annuity of 20,000 Dols by force of Arms & will send a squadron against Tripoli as soon as his affairs are settled with Great Britain. Every pains has been taken to keep this intelligence secret lest it might arrive at Tripoli & injure their Captives, but I have it from authority which precludes the possibility of my being deceived & I trust will be the means of facilitating an honorable negotiation with that Regency, as the very ground of the Bashaws demand upon the United States has ceased to exist in consequence of Swedens refusing to comply with a similar demand upon them. But to conclude an honorable & advantageous peace is not sufficient; no Sir, we must do more, we must harrass them untill they become sensible of their inferiority, we must establish a National Character in this River of theives, as yet we are an infant Nation but little known & our flag has suffer’d & will continue to receive insults untill we resolve to maintain our dignity among the Nations of the Earth by the rigorous laws of retaliation. By the last post from London (via Hamburgh) I received the pleasing intelligence that Commodore Truxton is appointed to command a squadron destined for the Mediterranean & that the Government of the U. S. had resolved to pay no more subsidies to the Barbary States, if Algiers is included in this resolve, it will be a great derangement to the villainous system of imposition permitted to be pursued by the Sanhedrim, who effectually plays into the hands of the Governments where they reside if their views are not counteracted by the resident Consul, which at Algiers I presume has never been the case, as it is a Notorious fact that Mr O’Brien has been indefatigable in procuring them an undue influence in our affairs both at Tunis & Tripoli as well as at Algiers, as you have already been informed by my numerous communications since my arrival in Barbary. Prudence however seems to dictate the propriety of our arranging our affairs first with Tripoli, which I hope will be the means of procuring respect at Tunis; if not we must procure it at the mouth of our Cannons, but should we break with the whole of the Barbary States at once, we must have considerably greater force in the Mediterranean; I propose chastising them one at a time & pursuing such measures at the Ottoman Court as will effectually prevent any coalition taking place injurious to our interest. I not only contemplate the obtaining a permanent & honorable peace but likewise the dethroning the present Bashaw & effecting a revolution in favor of his Brother Hamet, who is at Tunis & thereby insure the United States the gratitude of him & his Successors, for so long as Juseph the Bashaw lives our commerce will not be secure. For even allowing that we conclude a peace upon our own terms, the first time our Frigates are off their guard, or employed upon other Service, his cruisers will capture Americans in retaliation for having imposed upon him terms which he may consider humiliating, not reverting to the cause & that the concessions which we will certainly force him to make are merely inflicted as a just punishment for his temerity & breach of faith & to oblige him to observe his engagements inviolably sacred in future.
I have requested Mr Eaton to endeavour to ascertain how far said Hamet would be willing to engage in an Expedition of that Nature & even should we not succeed in dethroning Juseph nevertheless his presence on board of Commodore Truxton would strike his Brother & adherents with such a panic as could not fail to promote our interests.
The Ship Venture of Boston Capt Loring arrived a few days ago at Genoa in 21 days from Lisbon without having seen any of the Tripolitan Cruisers, when I touch’d at Malta I inform’d Mr England that our Frigates had actually arrived & that I was going to Malaga in quest of them, I likewise requested him to place every obstacle in the way of the Tripoline cruiser which was a fitting out there & if cash could procure an entire suspension of her outfit, that I would be responsible for a moderate sum to be employ’d upon that Service. It appears to me that said report has been made known to the Tripoline Admiral on his arrival at Malta to join the Ship which was fitting out there, which joined to others of a similar Nature which I had circulated before my departure from Tripoli & the Bashaw being informed that I had alarm’d our commerce six months before the declaration of war took place has intimidated said Admiral from cruising to the westward & that they will cruise to the eastward of Malta for a month or Six Weeks & then return to Tripoli & inform the Bashaw that there are no American Vessels out in consequence of my precautions, which however is not the case & many of our Merchants & Captains dispute the Consuls’ authority to detain their Vessels in port, notwithstanding the national consequences of their Capture being fully explain’d to them: I therefore presume that this point merits the immediate determination of Government & that positive instructions ought to be given to all the Consuls in the Mediterranean whether they have power to detain the Vessels of their Nation in port, as the consuls of all other nations have, or whether they are to permit them to sail after being informed of War being declared against us by the Barbary States. I request that my instructions may be as explicit as the Nature of the above point will admit and that you will believe that I have left nothing undone to lessen a calamity which from its constitutional nature I had not in my power to remove. I am with very great respect Sir Yr: most obnt humble Servt.
James Lear. Cathcart
You will please to acknowledge the receipt of my dispatches by date as I have had but one letter from the department of State since my arrival in Barbary consequently am uninform’d of the intentions of govt.
The original of which the above is a Copy was inclosed by Mr. Appleton to Mr. Mount Florence at Paris to be forwarded by him to the U S.
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2); partial Tr (DNA: RG 233). RC marked duplicate; in a clerk’s hand, except for Cathcart’s signature and postscripts; docketed by Wagner.



   
   See Humphreys to JM, 6 Mar. 1801, n. 2.


